1
                                 UNITED STATES DISTRICT COURT
2                              NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
3
4    ALTAIR LOGIX LLC,                                    Case No. 4:18-cv-04985-HSG
5                          Plaintiff,                     ORDER GRANTING
6                                                         STIPULATED REQUEST PURSUANT TO
            v.                                            CIVIL L.R. 6-2 FOR ORDER SETTING
7                                                         TIME FOR PLAINTIFF ALTAIR LOGIX
     ASUS COMPUTER INTERNATIONAL,                         LLC TO RESPOND TO DEFENDANT’S
8                                                         MOTION TO DISMISS (DKT. NO. 22)
                           Defendant.
9                                                         DEMAND FOR JURY TRIAL
10
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
11
12
13
14          The Stipulation requesting a change in the deadline for Altair Logix LLC to file its response

15   to Defendant’s Motion to Dismiss (Dkt. No. 22) by 14 days to December 11, 2018 is GRANTED.

16   IT IS ORDERED that Defendant Altair Logic LLC shall file its response to Defendant’s Motion to

17   Dismiss (Dkt. No. 22) no later than December 11, 2018.

18          PURSUANT TO STIPULATION, IT IS SO ORDERED.

19   DATED: 11/20/2018
20                                                       United States District Judge
21
22
23
24
25
26
27
28
                    ORDER GRANTING STIPULATION TO EXTEND DATE TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                                                              Case No. 4:18-cv-04985-HSG
